UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. SCHEDULE 14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, For Use of the Commission Only (as Permitted by Rule14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to §240.14a-12 CADIZ INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how is was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: CADIZ INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON MAY 9, 2008 To our Stockholders: The annual meeting of stockholders of Cadiz Inc., a Delaware corporation, will be held at the law offices of Theodora Oringher Miller & Richman PC, located at 2029 Century Park East, 6th Floor, Los Angeles, California 90067, on Friday, May 9, 2008, at 11 a.m., local time, and any adjournments thereof, to consider and act upon the following matters: (1) The election of six members of the Board of Directors, each to serve until the next annual meeting of stockholders or until their respective successors shall have been elected and qualified; (2) Ratification of the selection by the Audit Committee of our Board of Directors of PricewaterhouseCoopers LLP as Cadiz' independent certified public accountants for fiscal year 2008; (3) The transaction of such other business as may properly come before the meeting and any adjournments thereof. The accompanying proxy statement contains a more complete description of these proposals. Only stockholders of record at the close of business on March 17, 2008 are entitled to notice of and to vote at the annual meeting. In order to constitute a quorum for the conduct of business at the annual meeting, holders of a majority of all outstanding voting shares of our common stock must be present in person or be represented by proxy. Whether or not you expect to attend the annual meeting in person, please either vote your shares via Internet, by phone (detailed instructions are included on the proxy card) or date, sign and mail the enclosed proxy in the postage paid return envelope provided as promptly as possible.The proxy is revocable and will not affect your right to vote in person if you attend the meeting. By Order of the Board of Directors O'Donnell Iselin II Secretary Los Angeles, California March 25, CADIZ INC. Annual Meeting of Stockholders TABLE OF CONTENTS Page INFORMATION ABOUT SOLICITATION AND VOTING 1 Record Date, Voting Securities and Quorum 1 Revocability of Proxies 1 Cost of Solicitation 2 PROPOSAL 1:ELECTION OF DIRECTORS 3 DIRECTORS AND EXECUTIVE OFFICERS 3 THE BOARD OF DIRECTORS 6 Meetings and Committees of the Board of Directors 6 CODE OF ETHICS 8 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 8 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 9 COMPENSATION DISCUSSION AND ANALYSIS 12 Compensation Philosophy 12 Elements of Compensation 12 Severance and Change in Control Provisions 14 Tax and Accounting Considerations 15 COMPENSATION COMMITTEE REPORT 15 EXECUTIVE COMPENSATION 16 Summary Compensation Table 16 Grants of Plan-Based Awards 17 Outstanding Equity Awards at Fiscal Year-End 18 Option Exercises and Stock Vested 18 Pension Benefits 18 Nonqualified Deferred Compensation 18 EMPLOYMENT ARRANGEMENTS 19 POTENTIAL PAYMENTS UPON TERMINATION OR CHANGE OF CONTROL 20 DIRECTOR COMPENSATION 22 DIRECTOR COMPENSATION POLICY 23 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 23 AUDIT COMMITTEE REPORT 24 PRINCIPAL ACCOUNTANT FEES AND SERVICES 25 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 26 POLICIES AND PROCEDURES WITH RESPECT TO RELATED PARTY TRANSACTIONS 26 PROPOSAL 2:APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 27 OTHER MATTERS 28 STOCKHOLDER PROPOSALS 28 ADDITIONAL INFORMATION 28 CADIZ INC. 550 S.
